Citation Nr: 1209894	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 10-04 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left foot disorder, claimed as secondary to service-connected disabilities.

2. Entitlement to service connection for depression, claimed as secondary to service-connected disabilities.

3. Entitlement to service connection for erectile dysfunction for purposes of special monthly compensation under 38 C.F.R. § 3.350(a)(1)(ii), claimed as secondary to service-connected disabilities.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1974 to February 1994.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in pertinent part denying service connection for a left foot condition, erectile dysfunction, and depression, and denying TDIU. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates in favor of service-connected right foot arthritis and bilateral knee disabilities having aggravated a left foot disorder. 

2. The competent and probative evidence of record preponderates in favor of service-connected disabilities having caused depression.

3. The competent and probative evidence of record preponderates in favor of service-connected hypertension having caused erectile dysfunction. 



CONCLUSIONS OF LAW

1. The criteria for service connection for a left foot disorder are met on a secondary basis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2. The criteria for service connection for depression are met on a secondary basis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

3. The criteria for service connection for erectile dysfunction, for purposes of special monthly compensation under 38 C.F.R. § 3.350(a)(1)(ii), are met on a secondary basis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board has herein granted service connection for the Veteran's claimed left foot disorder, depression, and erectile dysfunction (for purposes of special monthly compensation under 38 C.F.R. § 3.350(a)(1)(ii)). This constitutes a complete grant of the benefits sought on appeal, based on the Veteran's claims for service connection on a secondary basis. There thus is no reasonable possibility that additional notice or development will further these secondary service connection claims adjudicated herein. 

Pursuing further development, including to address such claims on a direct basis, would waste scarce VA resources on additional process without a reasonable possibility of additional benefit flowing to the Veteran. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 


II. General Laws and Regulations Governing Claims
for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 . Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Courts decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) ). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Service Connection for Left Foot Disorder

The Veteran has claimed entitlement to service connection for his left foot disorder as secondary to his service-connected disabilities, and he explicitly raised the issue as secondary to his service-connected right foot disorder based on changes in weightbearing. The RO, however, repeatedly failed to address this basis of secondary service connection, including in its December 2009 SOC and December 2009 SSOC, instead emphasizing the absence of evidence of a causal link between his knee disorders and his claimed left foot disorder. The Board herein remedies this situation in substantial part through the grant of secondary service connection for the claimed left foot disorder. 

An August 1979 service treatment record reflects that the Veteran suffered trauma to the left leg and right hip/thigh when he was struck by a car while on foot. 
 
A June 1981 service treatment record informs of injury to the left foot playing basketball when a 265 pound player landed on the foot, resulting in pain with weight bearing. A June 1981 x-ray report for the left foot noted that there was no evidence of fracture or significant bony abnormality. The Veteran received treatment inclusive of a daily whirlpool bath to the left foot following the injury. 

The Veteran was afforded a VA examination for compensation purposes in August 2007 addressing the nature and severity of his knee disabilities. The examiner did not have the benefit of review of the claims file, but did conduct a physical examination, noting that the Veteran had an antalgic gait with poor propulsion, with a limp favoring the left leg. The examiner found crepitus, tenderness, painful movement, and guarding of movement in both knees.

A March 2008 evaluation letter from a private podiatrist informs of chronic pain and swelling in both feet associated with arthritic changes, with worsening symptoms upon standing, walking, and strenuous activity. 

In a September 2008 treatment record, a private physician opined that it was "most likely" that the Veteran's orthopedic difficulties including those affecting his feet were "indirectly" related to injuries sustained in his accident in the Air Force when he was struck in the side by a vehicle. 

A January 2010 private evaluation of the Veteran's feet noted the Veteran's complaint of chronic, severe pain in the plantar aspect of both feet medially, as well as impacting the both great toes and both third through fifth toes. The examiner observed that the Veteran had to walk on the lateral border of his feet due to hallux pain, and that this was reflected in lateral surface wear on his shoes. The examiner also noted the Veteran's past history of right dorsal osteophyte resection in 1975, hallux fusion in 2005 for treatment of his degenerative joint disease which did not prove very effective with questionable fusion, subsequent removal of fusion hardware, and multiple steroid injections to the feet. The examiner also noted ongoing disorders including bilateral knee disorders with significant ongoing pain. The examiner opined that it was more likely than not that the Veteran's disabilities of the right foot and knees including limping favoring the right foot had aggravated his left foot disorder. 

VA treatment records reflect treatment including multiple surgeries over multiple years, insertion and removal of hardware to the right foot in attempts to remedy painful arthritic changes or painful fixations in affected joints, respectively, with ongoing difficulties in weightbearing and use of the feet, more so on the right. Private podiatry treatment records similarly note ongoing difficulties with pain or degenerative changes affecting the feet and toes bilaterally, with associated antalgic gait. 

The Board has thoroughly reviewed the claims file and concludes that the weight of cognizable and competent evidence of record is in accord with and supportive of the January 2010 opinion of a private medical examiner to the effect that significant degenerative changes in the right foot with impairment in weight bearing and functioning, taken together with impairments in both knees, all of which are service-connected, more likely than not have resulted in weight bearing favoring the right and aggravating a left foot disorder. Contrary medical evidence or other competent contrary evidence is not of record. While the Board does not find sufficient evidence to support service connection for a left foot disorder on a direct basis, the Board concludes that the weight of the evidence favors service connection for a left foot disorder based on secondary aggravation due to service-connected right foot and knee disabilities. 38 C.F.R. §§ 3.303, 3.310; Allen. 


IV. Claim for Service Connection for Depression

The Veteran contends that he suffers from depression due to service-connected disabilities and chronic pain associated with his service-connected disabilities.

A November 2007 letter from a treating VA psychologist informed that she has seen the Veteran only since May 2007, but that she reviewed records of past VA physical and psychological treatment, including in particular clinical treatment notes dating back to August 2003. The psychologist noted that the Veteran has significant ongoing pain due to multiple ongoing disabilities including neck, knee, hip, and back pain; osteoarthritis; cervical arthropathy; lumbar radiculopathy; spondylosis with myelopathy; sacroiliitis; and myofascial pain syndrome. The psychologist also noted the presence of Hepatitis C. The psychologist concluded that the Veteran's current depressive disorder is attributable as secondary to his multiple medical conditions and associated chronic pain. 

The Board notes that the Veteran is service connected for several of these medical conditions with associated pain to which this psychologist in her November 2007 letter has attributed secondary depression. These include left and right knee chondromalacia, cervical strain, and Hepatitis C. Other chronic, disabling service-connected conditions which this psychologist did not specifically address include the Veteran's right foot arthritis, hypertension, and tender surgical scar of the right foot. However, the Veteran's service-connected right foot arthritis may be encompassed in the osteoarthritis as generally noted by the psychologist.

The same psychologist who provided the November 2007 letter wrote a March 2008 follow-up letter further emphasized that she has "no doubt" that the Veteran's depressive disorder is "directly related" to the Veteran's service-connected disorders. She then noted that the Veteran's depressive disorder may be characterized as a mood disorder due to a general medical condition, as recognized in the DSM-IV. (She helpfully provides the DSM diagnostic code, DSM-IV-TR 293.83.)

Another letter, dated in February 2008, by a private treating orthopedist, affords the opinion that the Veteran's signs and symptoms of depression are attributable to the Veteran's orthopaedic conditions, chronic pain, and inability to work.
 
The Board finds the above psychological and medical opinions to be competent and probative and generally supported by the balance of the evidence of record. Such evidence includes VA and private treatment records reflecting significant ongoing pain due to multiple disabilities including principally service-connected disabilities, as well as ongoing depression impacted by both his physical disabilities and his chronic pain. The Board accordingly concludes that the evidence preponderates in favor of service connection for depression as secondary to service-connected disabilities. 38 C.F.R. § 3.310. 


IV. Claim for Service connection for Erectile Dysfunction for 
Purposes of Special Monthly Compensation

The Veteran contends that he has erectile dysfunction as secondary to his service-connected disabilities, inclusive of physical disabilities and their treatment, as well as depression. 

A private family physician informed by a submitted March 2008 letter that the Veteran had multiple ongoing medical conditions for which he takes ongoing medications, particularly antihypertensive medication and analgesics, that have been documented in medical literature as adversely affecting libido and sexual interest. The physician accordingly voiced an opinion that the Veteran's sexual dysfunction was attributable to medications taken for his medical conditions. 

This same physician provided a follow-up letter in December 2009 further supporting the opinion that the Veteran's erectile dysfunction was related to treatment of both his hypertension and chronic pain. The physician noted that when he had first treated the Veteran, the Veteran had hypertension but not erectile dysfunction, but that with progression of his hypertension over time and use of additional medications for hypertension control, the Veteran developed erectile difficulties. The physician informed that the erectile difficulties had since grown worse, necessitating use of medication to obtain and maintain an erection. The physician further explained that hypertension was a symptoms of vascular pressure that affects blood flow to his penis and thus the Veteran's ability to maintain an erection, while the medications taken for his hypertension exacerbate this erection difficulty. The examiner added that his own experience as a treating physician provided knowledge of the adverse impact of hypertension on erectile function over time, with antihypertensive medication only making the erectile dysfunction worse. 

 The Board finds this medical opinion, supported by expert medical knowledge and practical medical experience, credibly to support a causal link between the Veteran's service-connected hypertension and its treatment, and the Veteran's claimed erectile dysfunction. With the balance of the medical record and the Veteran's own lay statements supporting this private physician's factual findings, and in the absence of competent and credible evidence contrary to this physician's opinion, the Board finds the preponderance of the evidence in favor of service connection for erectile dysfunction as secondary to service-connected hypertension, for purposes of entitlement to special monthly compensation under 38 C.F.R. § 3.350(a)(1)(ii). 38 C.F.R. § 3.310. 


ORDER

Service connection for a left foot disorder is granted.

Service connection for depression is granted.

Service connection for erectile dysfunction is granted for purposes of entitlement to special monthly compensation under 38 C.F.R. § 3.350(a)(1)(ii).


REMAND

The Veteran's claim for TDIU requires remand for an evaluation of the combined impact of all is service connection disabilities on his capacity for substantially gainful employment. 

A review of the record reflects that the Veteran prior to the present adjudication was service connected for the following disabilities: Hepatitis C, right foot arthritis, left and right knee disabilities, cervical strain, hypertension, and a tender surgical scar of the right foot. The Board's above adjudication adds to this list a left foot disorder, erectile dysfunction, and depression. 

In her March 2008 follow up letter to a November 2007 letter endorsing the Veteran's depressive disorder as a mood disorder due to the Veteran's service-connected physician disorders, as discussed in the body of the Board's decision, supra, the Veteran's treating psychologist averred that she "firmly and fully support[s] his application for unemployability due to this additional mental health burden." However, in this psychologist's prior November 2007 letter she informed that the Veteran was remarkably able to persist in his employment despite his physical and mental disorders. This necessarily raises the question whether the Veteran remains substantially gainfully employed, and more broadly requires inquiry as to his employment status currently and in the recent past, in furtherance of his TDIU claim.

A private podiatrist in a March 2008 letter opined that the Veteran is considerably "compromised" in his work capacity by his significant bilateral foot disabilities. The podiatrist noted that this includes arthritic changes and nerve problems with resulting pain and swelling of the feet with standing, walking, and strenuous activity. 

The Board notes that the Veteran's now service-connected depression and bilateral foot disabilities, as well as his multiple other service-connected disabilities impairing of work functioning, together likely present considerable work impediments that may rise to a level warranting TDIU. Accordingly, remand is in order for an examination to address this question of TDIU due to service-connected disabilities.

It is notable that the Veteran was afforded VA examinations in August 2007 to address the severity of several service-connected disabilities including the knees, cervical spine, hypertension, and hepatitis C. However, these examiner addressed the impact of each of these disabilities on employment in isolation, without any examiner addressing the impact on employability of all the Veteran's service-connected disabilities in combination. Additionally, these examiners noted that the claims file was not provided for review. 

The RO nonetheless relied on these August 2007 examiners' conclusions to arrive at the determination that the Veteran was not unemployable due to his service-connected disabilities. Because the Board has now service connected multiple other disabilities, a new medical evaluation is in order to address the impact on employability of all service-connected disabilities in combination. 38 C.F.R. § 4.16. VA's duty to assist the veteran in the development of the claim includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to provide any further information or evidence as may serve to support his claim for TDIU.

2. With appropriate authorization or assistance from the Veteran, obtain and associate with the claims file all VA and private treatment and examination records not yet obtained, in furtherance of the TDIU claim.

3. Thereafter, Veteran should be afforded appropriate VA examinations to address the nature and severity of all his service-connected disabilities. The claims folders including a copy of this Remand must be made available to the examiners for review for these examinations. Any indicated tests and studies should be conducted to the extent necessary to ascertain the current nature and severity of service-connected disabilities. The examiners should provide an explanation with supportive reasoning and factual bases for their diagnoses and opinions.

4. Thereafter, the Veteran should be afforded a VA examination to address the impact of all the Veteran's service-connected disabilities, taken as a whole, on his capacity for substantially gainful employment. The claims folders including a copy of this Remand and the newly obtained VA examinations addressing the Veteran's service-connected disabilities must be made available to the examiner for review for the examination. Any additional indicated tests and studies should be conducted to the extent necessary to address questions related to unemployability due to service-connected disabilities. The examiner should provide an explanation with supportive reasoning and factual bases for his or her diagnoses or opinions.

The examiner is hereby advised that marginal employment that is of limited remuneration or that is in a sheltered environment, protected from demands of employment in the general marketplace (such as a special position within a family business sheltered from productive requirements of general employment), is not to be considered substantially gainful employment. Substantially gainful employment is to be considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support himself financially on the income derived from that employment. 

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities - including right foot arthritis, left foot disorder, depression, hepatitis C, left and right knee disorders, a cervical spine disorder, hypertension, and a tender surgical scar of the right foot - taken as a whole, prevent the Veteran from obtaining or retaining substantially gainful employment. In making this determination, the examiner should consider the Veteran's work experience and training, but not his age. 

5. Thereafter, readjudicate the remanded claim for TDIU de novo. If the benefit sought the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


